Exhibit 10.06

 

Execution Version

 

 

 



AMENDMENT #2 TO THE SECOND AMENDMENT

TO THE TECHNOLOGY, LICENSE, DEVELOPMENT, RESEARCH AND COLLABORATION AGREEMENT

 

 

This Amendment #2 to the Second Amendment to the Technology, License,
Development, Research and Collaboration Agreement (the “Amendment #2”) is
entered into to be effective as of February 28, 2017 (the “Amendment #2
Effective Date”), by and between Amyris, Inc., a Delaware corporation having its
place of business at 5885 Hollis Street, Suite 100, Emeryville, California 94608
(“AMYRIS”) and Total Energies Nouvelles Activités USA SAS (formerly known as
Total Gas & Power USA SAS), a company existing and organized under the French
law having its head office located at 24, cours Michelet, 92800 Puteaux, France
(“TOTAL”). AMYRIS and TOTAL are sometimes referred to herein individually as a
“Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, on June 21, 2010, AMYRIS and TOTAL Gas & Power USA Biotech, Inc.
entered into the Technology License, Development, Research and Collaboration
Agreement, as amended by the First Amendment dated as of November 23, 2011 (the
“Agreement”);

 

WHEREAS, TOTAL Gas & Power USA Biotech, Inc. assigned the Agreement to TOTAL as
set forth in that certain letter dated January 11, 2011;

 

WHEREAS, on July 30, 2012, TOTAL and AMYRIS amended certain portions of the
Agreement by entering into the Second Amendment to the Technology, License,
Development, Research and Collaboration Agreement (as subsequently amended by
the Amendment #1 to the Second Amendment to the Technology, License,
Development, Research and Collaboration Agreement on April 1, 2015,
collectively, the “Second Amendment”);

 

WHEREAS the Parties now desire to further amend a provision in the Second
Amendment; and

 

NOW THEREFORE, for good and valuable consideration the receipt of which is
hereby acknowledged, the Parties, intending to be legally bound, agree to the
following provisions and to amend the Second Amendment, as follows:

 

1.      Defined Terms. All capitalized terms used, but not defined, in this
Amendment #2 have the same meaning as in the Agreement.

 

2.      Amend Section 3.B to Extend the Term. Pursuant to Section 13.2 of the
Agreement, the Parties hereby delete Section 3.B of the Second Amendment in its
entirety and replace it with the following new Section 3.B:

 

“B. Term. Unless otherwise extended by the Parties via a signed written
agreement, the Biofene Development Project shall continue until the earliest to
occur of (i) the Parties terminate the Biofene Development Project by mutual
written agreement signed by the Parties; or (ii) December 31, 2017.”

 

3.       No Other Changes. Except as specifically modified herein, all other
terms of the Second Amendment and the Agreement shall remain in full force and
effect.

This Amendment #2 is executed by the authorized representatives of the Parties
as of the Amendment #2 Effective Date,

 



 1 of 2 

 

Execution Version

 



AMYRIS, INC.   TOTAL ENERGIES NOUVELLES ACTIVITES USA, SAS               /s/
John Melo     /s/ Christophe Vuillez               Name John Melo Name
Christophe Vuillez               Title: President & CEO   Title: Attorney in
Fact  



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2 of 2



 

 